Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
Specification
The disclosure is objected to because of the following informalities:
The second trenches appear to be directed to two different reference numbers.
The first trenches and second trenches is unclear.  The first and second trenches appear to be a first set and second set of trenches corresponding to a plurality of trenches extending in one direction and a different plurality of trenches extending in a different direction, based on Fig. 2C.
Appropriate correction is required.
Claim Objections
Claim 19 is objected to because of the following informalities:  “densely disposed the boundary” in lines 6-7.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13, 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the region" in line.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, claim 12 is interpreted in the instant Office action as follows: “the region” is equivalent to “the first region” as cited in parent claim 1.  This interpretation is to be confirmed by applicant in the next office action.
Claim 13 recites the limitation "the region" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, claim 13 is interpreted in the instant Office action as follows: “the region” is equivalent to “the first region” as cited in parent claim 1.  This interpretation is to be confirmed by applicant in the next office action.
Regarding claim 18 (and dependent claims 19-20 dependent therefrom), “the first and second trenches” in line 21 is unclear as to what characteristic is being described, and is further unclear because it fails to establish a reference point against which one may measure density.  For example, it is unclear if dense is referring to a physical property or spacing.  Similarly, it is unclear whether density is relative to other regions within the device or some other reference. For the sake of compact prosecution, claim 18 is interpreted in the instant Office action as follows: dense is referring to trench spacing at a boundary region relative to trench spacing in the first and 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 12-13, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 20140167260 A1), as evidenced by Sakata (US 6436550 B2, from IDS).
Regarding claim 1, Kwon discloses a semiconductor package (Fig. 7C), comprising: a package substrate (510); a first semiconductor chip (560) disposed on the package substrate such that the first semiconductor chip and the package substrate are stacked in a vertical direction, the first semiconductor chip extending in first and second directions parallel to the package substrate; at least one second semiconductor chip (565A) disposed on a first region of an upper surface of the first semiconductor chip (portion of 560 overlapped by 565A), the at least one second semiconductor chip extending in the second direction over the first region of the upper surface of the first semiconductor chip and exposing a second region of the upper surface of the first semiconductor chip (portion of 560 not overlapped by 565A); a heat dissipation member (590) disposed on the second region of the upper surface of the first semiconductor chip and at least a region of an upper surface of the at least one second semiconductor chip, and having an upper surface in which at least one trench is formed (see annotated Fig. 7D below, similarly illustrated in Fig. 7B); wherein the heat dissipation member extends on the second region of the upper surface of the first semiconductor chip (portion of 590 between 565C and 565D, Fig. 7D) 
Illustrated below is a marked and annotated figure of Fig. 7B of Kwon.

    PNG
    media_image1.png
    519
    448
    media_image1.png
    Greyscale

Illustrated below is a marked and annotated figure of Fig. 7C of Kwon.

    PNG
    media_image2.png
    303
    435
    media_image2.png
    Greyscale

Illustrated below is a marked and annotated figure of Fig. 7D of Kwon.

    PNG
    media_image3.png
    306
    445
    media_image3.png
    Greyscale

Kwon fails to illustrate a molding member in Fig. 7C.  However, in an alternate embodiment, Kwon discloses it is well known to use a molding member to protect a semiconductor package (109, Fig. 1P).  Kwon further illustrates a molding member may be coplanar with an upper surface of an underlying device (see annotated Fig. 1P below).  Providing the molding member as taught by Kwon’s alternate embodiment would protect the 
Illustrated below is a marked and annotated figure of Fig. 1P of Kwon.

    PNG
    media_image4.png
    291
    475
    media_image4.png
    Greyscale

Illustrated below is a marked and illustrated figure of Fig. 4 of Sakata.

    PNG
    media_image5.png
    299
    495
    media_image5.png
    Greyscale

Kwon fails to teach the at least one trench extends along an entire length of the upper surface of the heat dissipation member in the first direction.  More specifically, Kwon, Fig. 7B illustrates a trench extending in the second direction.  However, Kwon does illustrate the trench is a recessed portion of the heat dissipation member between upwardly projecting portions of the heat dissipation member and teaches shape of the heat dissipation member may be varied as a design choice ([0269]).  Sakata discloses a heat dissipation member in the same field of endeavor (Fig. 4) with upward projections (4) forming a trench therebetween.  Sakata further teaches the shape of the heat dissipation member is a design choice (Column 7, Lines 35-40).  Changing the shape of the at least one trench to be rotated 90 degrees from the shape illustrated in Kwon Fig. 7B, thus extending in the second direction, would arrive at the claimed trench and would have been a design choice, as taught by Kwon.  Further, with respect to the shaped of the heat dissipation member, i.e., orientation of trenches. This limitation, absent any criticality, is only considered to be an obvious modification of the shape of the heat dissipation member disclosed by the prior art as the court have held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by applicant is 
Regarding claim 2, Kwon discloses a semiconductor package (Fig. 7C), wherein the upper surface of the heat dissipation member is disposed on the same level as an upper surface of the molding member filling the at least one trench.
Regarding claim 4, Kwon discloses a semiconductor package (Fig. 7C), wherein: the at least one trench does not penetrate an entire thickness of the heat dissipation member in the vertical direction.
Regarding claim 12 as noted in the 112(b) rejection, Kwon discloses a semiconductor package (Kwon, Fig. 7C), wherein: the at least one second semiconductor chip includes a plurality of second semiconductor chips (565C, 565D), the plurality of second semiconductor chips are spaced apart from each other on the first region of the upper surface of the first semiconductor chip, and the second region of the upper surface of the first semiconductor chip is disposed between the plurality of second semiconductor chips.
Regarding claim 13 as noted in the 112(b) rejection, Kwon discloses a semiconductor package (Fig. 7C), wherein: the at least one second semiconductor chip includes a plurality of second semiconductor chips (565C, 565D), and the plurality of second semiconductor chips are stacked in the first region of the upper surface of the first semiconductor chip.
Kwon fails to illustrate in Fig. 7C the plurality of second semiconductor chips are stacked on each other in the first region of the upper surface of the first semiconductor chip.  However, in an alternate embodiment (Fig. 8B), Kwon discloses it is well known to stack a plurality of second semiconductor chips on each other in the first region of the upper surface of the first 
Regarding independent claim 18 as noted in the 112(b) rejection, Kwon discloses a semiconductor package (Fig. 7D), comprising: a package substrate (510); a first semiconductor chip (560) disposed on the package substrate such that the first semiconductor chip and the package substrate are stacked in a vertical direction, the first semiconductor chip extending in first (into the page) and second directions (left to right) parallel to the package substrate; at least one second semiconductor chip (565C) disposed on a first region of an upper surface of the first semiconductor chip (portion of 560 overlapped by 565C), the at least one second semiconductor chip extending in the second direction over the first region of the upper surface of the first semiconductor chip and exposing a second region of the upper surface of the first semiconductor chip (portion of 560 not overlapped by 565C); a heat dissipation member (590) disposed on the second region of the upper surface of the first semiconductor chip and at least a region of an upper surface of the at least one second semiconductor chip, and having an upper surface in which at least one trench is formed (see annotated Fig. 7D above); wherein the heat dissipation member has a first portion overlapping the second region in the vertical direction and a second portion overlapping the first region in the vertical direction, the at least one trench includes first and second trenches extending in the first direction (into the page, similarly illustrated in Fig. 7B), and the first and second trenches are dense at a boundary between the first portion and the 
Kwon fails to teach a molding member in Fig. 7D.  However, in an alternate embodiment, Kwon discloses it is well known to use a molding member to protect a semiconductor package (109, Fig. 1P).  Kwon further illustrates a molding member may be coplanar with an upper surface of an underlying device (see annotated Fig. 1P above).  Providing the molding member as taught by Kwon’s alternate embodiment would protect the semiconductor package of Kwon Fig. 7D.  Doing so would arrive at the claimed molding member covering the first semiconductor chip, the at least one second semiconductor chip, an upper surface of the package substrate, and side surfaces of the heat dissipation member, and filling the at least one trench while exposing the upper surface of the heat dissipation member.  Further evidence supporting the molding member of Kwon filling the at least one trench as claimed is taught by Sakata (Fig. 4).  Sakata illustrates a semiconductor package in the same field of endeavor with a heat dissipation member (2) comprising at least one trench (see annotated figure below) and a molding member (16) filling the at least one trench while exposing the upper surface of the heat dissipation member.
Regarding claim 19 as noted in the 112(b) rejection and the objection, Kwon discloses a semiconductor package (Fig. 7D), further comprising a plurality of second semiconductor chips (565C, 565D) spaced apart from each other on the upper surface of the first semiconductor chip, and wherein: the trench includes a plurality of trenches, and the plurality of trenches are respectively disposed in a portion of the upper surface of the heat dissipation member, vertically overlapping upper surfaces of the plurality of second semiconductor chips, and densely disposed at the boundary between the first portion and the second portion of the heat dissipation member .
Claim 3, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon as applied to claim 1 above, and further in view of Sakata.
Regarding claim 3, Kwon discloses a semiconductor package (Fig. 7C), wherein a total area of an upper surface of the molding member filling the at least one trench, has a ratio with respect to a total area of an exposed upper surface of the heat dissipation member, when viewed from above perpendicular to the package substrate.
Kwon fails to explicitly teach a total area of an upper surface of the molding member filling the at least one trench, has a ratio of 1:2 to 2:1 with respect to a total area of an exposed upper surface of the heat dissipation member. However, it would have been routine optimization to arrive at the claimed ratio because Sakata (Fig. 4) teaches an upper surface of the molding member filling the at least one trench (portion of 16 between 4) and an exposed upper surface of the heat dissipation member (upper surface of 4). Sakata further teaches an exposed upper surface of the heat dissipation member can enable highly efficient heat dissipation (Column 5, Lines 41-43) and teaches a relation between area of an exposed upper surface of the heat dissipation member (Column 11, Lines 3-7) (similarly shown in Fig. 1). A person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed ratio because it is routine optimization within a prior art condition. Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have the burden of 
Regarding claim 5, Kwon discloses a semiconductor package (Fig. 7B), wherein the at least one trench includes: a first trench extending along the upper surface of the heat dissipation member in the first direction, and a second trench extending along the upper surface of the heat dissipation member.
Kwon fails to teach the second trench extending along the upper surface of the heat dissipation member in the second direction.  However, Kwon does illustrate the trench is a recessed portion of the heat dissipation member between upwardly projecting portions of the heat dissipation member and teaches shape of the heat dissipation member may be varied as a design choice ([0269]).  Sakata discloses a heat dissipation member in the same field of endeavor (Fig. 4) with upward projections (4) forming a trench therebetween.  Sakata further teaches the shape of the heat dissipation member is a design choice (Column 7, Lines 35-40).  Changing the shape of the trenches of Kwon to have the second trench extending along the upper surface of the 
Illustrated below is a marked and annotated figure of Fig. 1 of Sakata.

    PNG
    media_image6.png
    539
    492
    media_image6.png
    Greyscale

Regarding claim 6, Kwon in view of Sakata as applied to claim 5 discloses a semiconductor package (Kwon, Fig. 7C), wherein the first trench and the second trench are 
Regarding claim 7, Kwon in view of Sakata as applied to claim 5 discloses a semiconductor package (Kwon, Fig. 7C), wherein the first trench and the second trench are disposed as a lattice that surrounds a central portion of the first semiconductor chip, when viewed from above perpendicular to the package substrate.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, in view of Manteghi (US 6177726 B1), as evidenced by Sakata.
Regarding claim 8, Kwon discloses a semiconductor package (Fig. 7C), further comprising surfaces of the package substrate, the first semiconductor chip, and the at least one second semiconductor chip.
Kwon fails to teach an insulating layer disposed on surfaces of the package substrate, the first semiconductor chip, and the at least one second semiconductor chip, wherein the insulating layer is disposed on the upper surface of the package substrate, the upper surface of the first semiconductor chip, and the upper surface and a side surface of the at least one second semiconductor chip.  However, Manteghi teaches a semiconductor package (Fig. 11), comprising an insulating layer (62) disposed on surfaces of the package substrate (46) and the first semiconductor chip (40). Although Manteghi fails to explicitly disclose an insulating layer on the at least one second semiconductor chip, Manteghi teaches the insulating layer coats the entire structure (Column 4, Lines 28-33). Manteghi provides motivation for providing the insulating layer on the structure in that it can prevent electrical short-circuits (Column 4, Lines 28-33).  Providing the insulating layer of Manteghi after stacking the first and second semiconductor chips of Kwon would arrive at the claimed insulating layer disposed on surfaces of the package 
Regarding claim 9, Kwon in view of Manteghi discloses a semiconductor package (Kwon, Fig. 7C), wherein the at least one second semiconductor chip is electrically connected to the package substrate by a bonding wire.
Regarding claim 10, Kwon in view of Manteghi discloses a semiconductor package (Manteghi, Fig. 11), wherein the insulating layer is disposed on a surface of the bonding wire.
Regarding claim 11, Kwon in view of Manteghi discloses a semiconductor package (Kwon, Fig. 7C), wherein the heat dissipation member covers a portion of the at least one second semiconductor chip.
Kwon in view of Manteghi fails to teach the heat dissipation member covers a portion of the bonding wire.  However, Kwon does disclose the shape of the heat dissipation member may be varied (Figs. 7C, 10D, 12B, 14B).  More specifically, Figure 7C shows the heat dissipation member extending horizontally to the side surfaces of the first semiconductor chip, with a relatively short height in the vertical direction.  Figures 10D, 12B, and 14B show the heat dissipation member may vary in shape in the horizontal direction.  Figure 10D shows the heat dissipation member may vary in shape in the vertical direction.  Changing the shape of the heat dissipation member to have a shape of the overhanging portion higher in the vertical direction than the height of the bonding wire, and to have a shape of the overhanging portion extending in .
Claim 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Manteghi and Eid (US 20190214328 A1), as evidenced by Sakata (US 6436550 B2, from IDS).
Regarding independent claim 14, Kwon discloses a semiconductor package (Fig. 7D), comprising: a package substrate (510); a first semiconductor chip (560) disposed on the package substrate; at least one second semiconductor chip (565C) disposed on a region of an upper surface of the first semiconductor chip; a heat dissipation member (590) disposed throughout a region in which at least the first semiconductor chip does not overlap the second semiconductor chip and a region in which at least the first semiconductor chip overlaps the second semiconductor chip, when viewed from above perpendicular to the package substrate, the heat dissipation member having an upper surface in which at least one trench is formed; wherein: the at least one trench has a depth in a vertical direction that is less than an overall thickness of the heat dissipation member in the vertical direction.

Kwon fails to teach an insulating layer disposed on surfaces of the package substrate, the first semiconductor chip, and the second semiconductor chip; a heat dissipation member disposed on the insulating layer; at least a portion of the insulating layer extends along an upper surface and a side surface of the at least one second semiconductor chip.  However, Manteghi teaches a semiconductor package (Fig. 11), comprising an insulation layer (62) disposed on surfaces of the package substrate (46) and the first semiconductor chip (40). Although Manteghi fails to explicitly disclose an insulating layer on the second semiconductor chip, at least a portion of the insulating layer extends along an upper surface and a side surface of the at least one second semiconductor chip, Manteghi teaches the insulating layer coats the entire structure (Column 4, Lines 28-33). More specifically, providing the insulation layer of Manteghi after stacking the first and second chips of Kwon would arrive at the insulating layer along the claimed surfaces.  Further, providing the heat dissipation of member Kwon after providing the insulating layer of Manteghi would arrive at the claimed heat dissipation member disposed on the insulating layer. Manteghi provides motivation for providing the insulating layer on the structure in that it can prevent electrical short-circuits (Column 4, Lines 28-33). Therefore it 
Kwon in view of Manteghi fails to expressly teach the heat dissipation member is in direct contact with the at least a portion of the insulating layer.  However, Kwon does disclose the heat dissipation member is in direct contact with the first semiconductor chip (Fig. 7D) and further discloses the heat dissipation member functions to dissipate heat from the first semiconductor chip ([0269]).
Eid discloses a heat dissipation member in the same field of endeavor (1124b, Fig. 11) with a heat dissipation member disposed throughout a region in which at least a first semiconductor chip does not overlap (1106, non-overlapping region, see annotated Fig. 11 below) a second semiconductor chip (1107a) and a region in which at least the first semiconductor chip overlaps the second semiconductor chip (overlapping region); wherein; the heat dissipation member is in direct contact with an upper surface and a side surface of the second semiconductor chip.  Eid further discloses the heat dissipation member functions to dissipate heat from multiple semiconductor chips ([0062]).
Modifying the heat dissipation member of Kwon in view of Manteghi to be in direct contact with the at least a portion of the insulating layer would arrive at the claim heat dissipation member.  Doing so would have had predictable results because Eid’s heat dissipation member performs the same function as Kwon’s heat dissipation member, though for multiple stacked chips.  Eid provides a clear teaching to motivate one to modify the heat dissipation member of Kwon to be in direct contact with the at least a portion of the insulating layer in that it would reduce hot spot regions, thus reducing device failure ([0022]).  Therefore, it would have 
Illustrated below is a marked and annotated figure of Fig. 11 of Eid.

    PNG
    media_image7.png
    500
    632
    media_image7.png
    Greyscale

Regarding claim 15, Kwon in view of Manteghi and Eid discloses a semiconductor package (Kwon, Fig. 7D), wherein: the molding member encapsulates a side surface of the heat dissipation member, and the upper surface of the heat dissipation member and the upper surface of the molding member are exposed.
Kwon in view of Manteghi and Eid fails to explicitly illustrate the molding member fills the at least one trench, and the upper surface of the heat dissipation member and the upper surface of the molding member that fills the at least one trench are alternately exposed.  
Regarding claim 16, Kwon in view of Manteghi and Eid discloses a semiconductor package (Kwon, Fig. 7D), wherein: the second semiconductor chip includes a plurality of second semiconductor chips (565C, 565D), and the plurality of second semiconductor chips are spaced apart from each other on the upper surface of the first semiconductor chip such that the plurality of second semiconductor chips do not overlap a central portion of the first semiconductor chip, when viewed from above perpendicular to the package substrate.
Regarding claim 17, Kwon in view of Manteghi and Eid discloses a semiconductor package (Manteghi, Fig. 11), wherein the insulating layer (62) is continuously disposed on the upper surface of the package substrate (46), the upper surface and at least a portion of a side surface of the first semiconductor chip (40), on which the second semiconductor chip is not disposed (Kwon, 565C, Fig. 7D), and the upper surface and side surface of the second semiconductor chip.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon as applied to claims 18-19 above, and further in view of Manteghi and Eid.
Regarding claim 20 as noted in the 112(b) rejection, Kwon discloses a semiconductor package (Fig. 7D), further comprising an upper surface of the package substrate, upper surfaces and side surfaces of the plurality of second semiconductor chips, and an upper surface of the first semiconductor chip exposed between the plurality of second semiconductor chips.
Kwon fails to teach an insulating layer covering an upper surface of the package substrate, the upper surfaces and side surfaces of the plurality of second semiconductor chips, and the upper surface of the first semiconductor chip exposed between the plurality of second semiconductor chips.  However, Manteghi teaches a semiconductor package (Fig. 11), further comprising an insulation layer (62) covering an upper surface of the package substrate (46) and the upper surface of the first semiconductor chip (40). Although Manteghi fails to explicitly disclose an insulating layer on the upper surfaces and side surfaces of the plurality of second semiconductor chips, Manteghi teaches the insulating layer coats the entire structure (Column 4, Lines 28-33). More specifically, providing the insulation layer of Manteghi after stacking the first and second semiconductor chips of Kwon would arrive at the insulating layer covering the claimed surfaces.  Further, providing the heat dissipation member of Kwon after providing the insulating layer of Manteghi would arrive at the claimed heat dissipation member disposed on the insulating layer. Manteghi provides motivation for providing the insulating layer on the structure in that it can prevent electrical short-circuits (Column 4, Lines 28-33). Therefore it would have been obvious to provide the insulating layer of Manteghi covering an upper surface of the package substrate, the upper surfaces and side surfaces of the plurality of second semiconductor chips, and the upper surface of the first semiconductor chip exposed between the 
Kwon in view of Manteghi fails to expressly teach the heat dissipation member is in direct contact with the at least a portion of the insulating layer.  However, Kwon does disclose the heat dissipation member is in direct contact with the first semiconductor chip (Fig. 7D) and further discloses the heat dissipation member functions to dissipate heat from the first semiconductor chip ([0269]).
Eid discloses a heat dissipation member in the same field of endeavor (1124b, Fig. 11) with a heat dissipation member disposed throughout a region in which at least a first semiconductor chip does not overlap (1106, non-overlapping region, see annotated Fig. 11 below) a second semiconductor chip (1107a) and a region in which at least the first semiconductor chip overlaps the second semiconductor chip (overlapping region); wherein; the heat dissipation member is in direct contact with an upper surface and a side surface of the second semiconductor chip.  Eid further discloses the heat dissipation member functions to dissipate heat from multiple semiconductor chips ([0062]).
Modifying the heat dissipation member of Kwon in view of Manteghi to be in direct contact with the at least a portion of the insulating layer would arrive at the claim heat dissipation member.  Doing so would have had predictable results because Eid’s heat dissipation member performs the same function as Kwon’s heat dissipation member, though for multiple stacked chips.  Eid provides a clear teaching to motivate one to modify the heat dissipation member of Kwon to be in direct contact with the at least a portion of the insulating layer in that it would reduce hot spot regions, thus reducing device failure ([0022]).  Therefore, it would have .
Response to Arguments
Applicant’s arguments filed 12/13/2021 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues with respect to claim 1 (page 12) that the combination of Kwon as evidenced by Sakata does not teach, suggest, or render obvious at least, for example, the features of “the heat dissipation member extends on the second region of the upper surface of the first semiconductor chip for an entire length of the first semiconductor chip in the first direction, the heat dissipation member covers an entire first side of the at least one second semiconductor chip, the first side of the at least one second semiconductor chip extending in the first direction, and the at least one trench extends along an entire length of the upper surface of the heat dissipation member in the first direction”.
Examiner’s reply:
The examiner disagrees and notes that the new grounds of rejection has been raised in the instant Office Action as necessitated by claim amendment. Kwon clearly teaches “the heat dissipation member extends on the second region of the upper surface of the first semiconductor chip for an entire length of the first semiconductor chip in the first direction, the heat dissipation member covers an entire first side of the at least one second semiconductor chip, the first side of the at least one second semiconductor chip extending in the first direction, and the at least one trench extends along an entire length of the upper surface of the heat dissipation member in the first direction”. See annotated figures of Figs. 7B-7D of Kwon above.

Applicant argues with respect to claim 14 (page 17) that the combination of Kwon in view of Manteghi does not teach, suggest, or render obvious at least, for example, the features of “at least a portion of the insulating layer extends along an upper surface and a side surface of the at least one second semiconductor chip” and “the heat dissipation member is in direct contact with the at least a portion of the insulating layer”.  Applicant’s argument is on the basis that Kwon (Fig. 7D illustrates a space between the heat dissipation member and the second semiconductor chip.
Examiner’s reply:
Applicant’s arguments with respect to claim 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argue:
Applicant argues with respect to claim 18 (page 14) that Kwon as applied does not teach, suggest, or render obvious at least, for example, the features of “the first and second trenches are dense at a boundary between the first portion and the second portion of the heat dissipation member in the second direction”.
Examiner’s reply:
Applicant’s arguments with respect to claim18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817